Citation Nr: 9930855	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-42 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What evaluation is warranted for the period from 
September 1995 for a right knee disability, currently 
evaluated as 10 percent disabling.  

2.  What evaluation is warranted for the period from 
September 1995 for a left knee disability, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.     

In June 1997, the veteran appeared before the undersigned 
member of the Board at the RO, and gave testimony in support 
of his claim.  In January 1998, the Board remanded the 
veteran's claim to the RO for development.  The Board pointed 
out at that time that during his hearing, the veteran 
testified that he had to leave his job due to his service-
connected bilateral knee disability.  It was noted that the 
issue of entitlement to a total disability rating based on 
unemployability had not been addressed by the RO, and the 
matter was referred to the RO for consideration.  The record 
does not reflect that the RO considered this issue, and the 
matter is again brought to the attention of the RO.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee chondromalacia is manifested 
prior to August 1998 by complaints of pain.  VA examinations 
found no swelling or deformity and no pain on compression.  
Range of motion was full.  

3.  The veteran's left knee chondromalacia is manifested from 
the period beginning in August 1998 by complaints of pain, 
with objective evidence of tenderness, crepitation, swelling, 
and effusion; such symptomatology is most closely productive 
of moderate symptomatology.

4.  The veteran's right knee chondromalacia is manifested 
prior to August 1998 by complaints of pain.  VA examinations 
found no swelling or deformity and no pain on compression.  
Range of motion was full.  

5.  The veteran's right knee chondromalacia is manifested 
from the period beginning in August 1998 by complaints of 
pain, with objective evidence of tenderness, crepitation; 
swelling and effusion; such symptomatology is most closely 
productive of moderate symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the period of 
September 1995 to August 1998 for the veteran's service-
connected left knee chondromalacia have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).   

2.  The criteria for a 20 percent evaluation for the period 
from August 1998 for the veteran's service-connected left 
knee chondromalacia have been met.   38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998) DeLuca v. Brown, 8 Vet.App. 202 
(1995).

3.  The criteria for a 20 percent rating for the period of 
September 1995 to August 1998 for the veteran's service-
connected right knee chondromalacia have not been met.   38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).   

4.  The criteria for a 20 percent evaluation for the period 
from August 1998 for the veteran's service-connected right 
knee chondromalacia have been met.   38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998) DeLuca v. Brown, 8 Vet.App. 202 
(1995



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).

Generally, disability ratings are determined by applying 
criteria set forth in VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1998). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).

In a recent decision, The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
the facts found. Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

The RO has evaluated the veteran's left and right knee 
chondromalacia at the 10 percent rate under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1998).  Under this code, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
in order for moderate recurrent subluxation or lateral 
instability of the knee, while severe recurrent subluxation 
or moderate instability of the knee warrants a 30 percent 
evaluation.  Such factors as painful motion and functional 
loss due to pain are contemplated in the criteria of this 
code section.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).

The record shows that the veteran was granted service 
connection for his bilateral knee disability in January 1996, 
and 10 percent evaluations were assigned effective from 
September 1995.  This was based on a November 1995 VA 
examination report which showed that the veteran complained 
of bilateral knee pain, with swelling and giving way.  
Examination showed no swelling or deformity with the 
ligaments strong in all directions.  Patellar compression was 
painful and range of motion was from 0 to 140 degrees for 
both joints.  X-rays were noted to be normal.  The diagnosis 
was, chondromalacia both knees.  

VA outpatient treatment records dated beginning in the mid 
1990's show treatment for complaints of knee pain.  In 
September 1994, range of motion was noted to be full.  On VA 
examination in April 1996, the veteran complained of painful 
knees, and reported using a cane.  Examination showed no 
swelling and deformity.  The ligaments were stable on both 
sides.  McMurray and Drawer tests were negative.  Compression 
was not painful.  Range of motion was from 0 to 140 degrees.  
X-rays were reported to be within normal limits.  The 
diagnosis was, chondromalacia patella right and left knee.  

In June 1997, the veteran and his wife testified before the 
undersigned member of the Board in June 1997.  The veteran 
reported that he left his job due to his bilateral knee 
disability.  He described his bilateral knee symptoms 
including pain, swelling, and instability.  He reported using 
a cane and a soft brace.  The veteran's wife testified that 
she has witnessed the veteran having pain, falling and having 
difficulty putting on his shoes.  A complete transcript is of 
record.  

The veteran was examined by VA in August 1998.  He complained 
of bilateral knee pain and that the knees tended to give out.  
He reported using an ACE bandage and using a cane.  On 
examination, it was noted that squatting was possible with 45 
degrees of knee flexion when the veteran complained of pain.  
There was 15 degrees of deformity on both knees as well as 
swelling and effusion on both sides.  Patellar compression 
was painful and there was mild crepitus.  McMurray and Drawer 
tests were negative, as was the Lachman test.  Range of 
motion was from 0 to 130 degrees on both sides with 
complaints of pain.  X-rays were reported to show mild 
arthritic changes on both sides.  The diagnosis was, chronic 
inflammation of both knees, likely mild arthritis.  The 
examiner further noted that the knee joints had swelling and 
felt warm; that there was some crepitation on movements but 
that the ligaments were stable.  The examiner stated that 
there was no evidence of instability or subluxation of either 
joint and there was no atrophy of muscles.  It was noted that 
there was moderate objective evidence of pain on motion and 
functional loss was only limited.  The examiner opined that 
it was at least as likely as not that pain or aggravation of 
pain was likely to limit the functional use of the veteran's 
knees during flare-ups. It was stated that the flare-up was 
likely resulting in increased effusion of the fluid in the 
joints.  It was stated that excessive use might produce 
increased fatigability and weakness of the muscle, but no 
likelihood of any incoordination.  It was opined that with 
the veteran's present knee condition, he was not employable.  

In this case, recent medical records indicate varying degrees 
of bilateral knee pain, tenderness, swelling, effusion and 
crepitation. As a whole, these records indicate that these 
symptoms are more than slight in degree.  Significantly, the 
August 1998 VA examination report contains a finding of 
moderately symptomatic chondromalacia of the patella with 
regard to objective evidence of pain.  In addition, the 
examiner has indicated that the disabilities result in 
functional impairment during flare-ups, and that use could 
result in fatigability and weakness.  In view of the 
evidence, the Board finds that a 20 percent is warranted for 
the veteran's right and left knee chondromalacia under 
Diagnostic Code 5257 since his symptoms and the findings more 
nearly approximate the moderate criteria represented by the 
20 percent rating.  

The medical evidence does not support an evaluation in excess 
of 20 percent, however, for the veteran's bilateral knee 
chondromalacia.  The evidence as a whole also does not 
indicate that the veteran's knee pain and instability are 
more than moderate in degree.  The joints have been found to 
be clinically stable, with no subluxation, such as on the 
August 1998 VA examination.  

Further, there is no evidence of ankylosis (bony fixation) of 
either knee at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees (the criteria for 
a 30 percent evaluation under Diagnostic Code 5256); 
limitation of flexion to 15 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5260); or limitation 
of extension to 20 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5261). 

The Board also finds no basis for the assignment of a 
separate rating for arthritis. Under VAOPGCPREC 23-97 (July 
1, 1997), a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257 "based on additional disability." However, the claimant 
must either meet the criteria for a noncompensable evaluation 
under Diagnostic Code 5260 or Diagnostic Code 5261, or have 
technically full range of motion inhibited by pain. See 
VAOPGCPREC 9-98 (August 14, 1998); see also 38 C.F.R. § 4.59 
(1998). In this case, the veteran's x-ray reports do indicate 
that he has mild arthritic changes bilaterally.  
Nevertheless, flexion has not been limited to 60 degrees or 
extension to five degrees; as such, the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 and 
5261, respectively, have not been met.  In the Board's 
judgment, the evidence more closely supports a 20 percent 
evaluation for the veteran's right knee disability and his 
left knee disability under Diagnostic Code 5257.

The evidence of record shows that the veteran's bilateral 
knee disability increased in severity as evidenced by the 
August 1998 VA examination report.  The evidence supports a 
finding that 10 percent ratings were proper prior to August 
1998 and that the assignment of 20 percent ratings are 
warranted thereafter.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The evidence does not demonstrate that the 
veteran's bilateral knee disorder has presented an unusual 
disability picture such as markedly interference with his 
employment beyond what might reasonable be associated with an 
evaluation for moderate disability under the rating schedule.   

Obviously, the veteran's knees have been symptomatic and have 
interfered to some extent with his activities.  At this 
point, however, the rating schedule appears adequate for 
evaluating the bilateral knee disability and a remand to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (1998) for consideration of an extra- schedular 
rating is unnecessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 20 percent is granted for the veteran's left 
knee chondromalacia from August 1998, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 20 percent is granted for the veteran's 
right knee chondromalacia, from August 1998, subject to the 
laws and regulations governing the payment of monetary 
benefits.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

